 



Exhibit 10.2.1
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

(NEU STAR LOGO) [w27475w2747551.gif]
STATEMENT OF WORK
FOR
IMPLEMENTATION OF RELEASE 3.3 WITH CHANGE ORDERS
358, 386, 392 AND 393 AND MODIFICATIONS TO EXHIBIT G
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT
SYSTEM
CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

STATEMENT OF WORK
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM
Implementation of Release 3.3 with Change Orders 358, 386, 392
and 393 and Modifications to Exhibit G
1. PARTIES
This Statement of Work (this “SOW”) is entered into pursuant to Article 13 and
Article 30 of, and upon execution shall be a part of, the Contractor Services
Agreement for Number Portability Administration Center/Service Management System
(the “Master Agreement”) by and between NeuStar, Inc., a Delaware corporation
(“Contractor”) and the Canadian LNP Consortium, Inc., a corporation incorporated
under the laws of Canada (the “Customer”).
2. EFFECTIVENESS
This SOW shall be effective as of the 1st day of November, 2006 (the “SOW
Effective Date”) only upon execution of this SOW by Contractor and Customer. The
number in the upper left-hand corner refers to this SOW. Undefined capitalized
terms used herein shall have the meanings ascribed by the Master Agreement.
3. ADDITIONAL SERVICES

  3.1   Implementation of Release 3.3

Contractor has implemented and maintains Release 3.3 in both the production and
disaster recovery sites of the Canadian service area as of April 9, 2006, which
implementation, for greater certainty, was and shall be, at no cost to the
Customer or any Canadian User, except as set forth in Section 7 below.
Notwithstanding the foregoing, Customer and the Canadian Users have
independently determined that there is an existing requirement in the Canadian
service area for the functionality contained in the Change Orders (as defined in
Section 3.2 below), and have requested the implementation of such Change Orders
by Contractor pursuant to this SOW.

Page 2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

Notwithstanding the foregoing, and for greater certainty, Release 3.3 forms part
of the Canadian NPAC/SMS and is subject to the terms and conditions of the
Master Agreement, as amended.

  3.2   Additional Services

Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth
below (collectively, the “Software Development Work”) necessary to implement the
change orders (the “Change Orders”) set forth below in Section 3.4, which Change
Orders Contractor has already incorporated and implemented in Release 3.3 of the
NPAC/SMS Software (“Release 3.3”), and which Software Development Work
Contractor has already performed for other customers. The Additional Services
under this SOW are an Enhancement to the Canadian NPAC/SMS Software as defined
in the Master Agreement. Customer and Contractor each agree that following
deployment of Release 3.3 in the Canadian service area, except with respect to
“Embedded Functionalities” (defined below) and the Change Orders implemented
pursuant to this SOW, Canadian Users will not be granted or entitled to access
or use any of the functionalities of any of the other change orders in Release
3.3 (the “Excluded Change Orders”), until Customer executes and delivers a
Statement of Work with and to Contractor with respect to such Excluded Change
Orders, as set forth below. Until such time and without execution of such a
Statement of Work by and between Customer and Contractor, Canadian Users shall
be granted and shall be entitled to access and use, in addition to the Change
Orders, only those functionalities of Release 3.3 which either: (1) do not
implement the Excluded Change Orders; or (2) which implement the Excluded Change
Orders but which are inherent or embedded in Release 3.3 which are not severed
and which must be accessed or used to access and use the other functionalities
of Release 3.3, including the Change Orders (such inherent or embedded
functionalities referred to as the “Embedded Functionalities”).

  3.3   Software Development Work

The Software Development Work includes the following activities already
performed for other customers of Contractor as of the SOW Effective Date:
NPAC/SMS requirements definition; NPAC/SMS system design; NPAC/SMS code and unit
test; NPAC/SMS system integration test; NPAC/SMS system and regression test;
program management; quality assurance; configuration control and documentation
management.

  3.4   Change Orders

Page 3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

Contractor shall implement and provide to Customer the functionality of the
North American Numbering Council (NANC) Change Orders set forth below.

  •   NANC 358 — Change SPID Definition

The current ASN.1 definition allows the SPID to be variable 1-4 alphanumeric
characters. The current behavior in the NPAC requires SPID to be four
alphanumeric characters, as defined in the current data model in the FRS — a
“New Service Provider ID, Character (4), Old Service Provider ID, Character
(4)”, and the GDMO “Valid values are the Facilities Id (or OCN) of the service
provider.”
This Change Order will correct the ASN.1 definition to match the current
implementation.

  •   NANC 386 — Single Association for SOA/LSMS

Currently, the FRS does NOT address the number of concurrent connections to the
NPAC using the same CMIP association function and specific bit mask value.
Therefore, there are no requirements to either support or deny this
functionality. Because change order ILL-5 was proposed during the initial
implementation of the NPAC, the NPAC partially supports multiple associations.
This partial implementation can allow a situation where there are one or more
non-functional CMIP associations between a SOA/LSMS and the NPAC. This situation
causes an unnecessary consumption of NPAC resources (and possibly SOA/LSMS
resources as well).
This Change Order will remedy this situation by only allowing a single CMIP
association between a SOA/LSMS and the NPAC, for any given association function
and specific bit mask value. In the update, if a valid association is active,
and a new association request with the same bit mask is sent from a SOA/LSMS to
the NPAC, the NPAC will abort the first association, and process the request for
the second association.

  •   NANC 392 — Removal of Cloned Copies of SVs and NPBs

Currently, the FRS requires the NPAC to create cloned copies of SVs and NPBs (a
pre-change snapshot, with a new ID and status = old) when various updates are
performed (modifies, NPA Splits, SPID Migrations, etc.). This is in addition to
updating the data on the “real” SV/NPB. These cloned copies are never broadcast

Page 4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

to the SOA or LSMS, so neither system knows about these SVs/NPBs. Additionally,
some Service Providers have stated that the current functionality is confusing
because of the cloned copies, which are returned in a query, since the SOA or
LSMS does not know about these ported numbers and their associated
“intermediate” SV-IDs.
This Change Order will remedy this situation by eliminating the “intermediate”
records. The known/broadcasted records will remain in the NPAC, based on current
functionality, and will continue to be updated when modified to reflect the
current SV/NPB data.

  •   NANC 393 — NPAC Performance Requirements

The LNPAWG’s Architecture Planning Team evaluated performance numbers and
performance requirements, based on porting projections published in the NFG
Model (NPAC Forecasting Group). These projections were used along with available
actual volume (top 5 SOA participation percentages, peak/offpeak volume
percentages, mix of activates/modifies/disconnects, busy hour/busy day, etc.),
to obtain updated performance requirements for the NPAC/SMS.
The current FRS performance requirements do not fully account for sustained and
peak performance requirements. This Change Order provides NPAC/SMS performance
requirements to account for sustained, peak, and total bandwidth numbers. These
new numbers represent a clarification of the measurement of NPAC performance.
These changes are reflected in the FRS with the deletion of assumptions AR6-1
and AR6-2, the addition of assumptions AR6-3, AR6-4, AR6-5, and AR6-6, the
deletion of requirement R6-29.1, the updating of requirements R6-28.1, R6-28.2,
and R6-29.2, and the addition of requirements RR6-107, RR6-108, and RR6-109.
These updated NPAC performance requirements, as specified in the revised FRS,
affect Exhibit G and Article 31 of the Master Agreement, which shall be amended
accordingly as provided herein.

  3.5   Acceptance

If not accepted sooner by Customer, the Additional Services shall be deemed to
have been accepted (“Acceptance”) upon the absence of Critical Defects (as
defined herein) in Release 3.3 as implemented hereunder as of thirty (30) days
after the SOW Effective Date. For purposes of this Section 3.3, a “Critical
Defect” shall mean any functional

Page 5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

defect in the Canadian NPAC/SMS that prevents one or more Users from performing
a create, activate, modify, or delete of a ported number record. The Critical
Defect must be reproducible by Customer and Contractor, and one for which no
acceptable alternative functionality can be identified.
4. OUT OF SCOPE SERVICES
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s) (hereinafter “Out of Scope
Services”), which Out of Scope Services shall be provided in accordance with the
Master Agreement and, specifically, Article 13, Additional Services.
5. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this SOW:

     
Ö
  Functional Requirements Specifications
N/A
  Requirements Traceability Matrix
N/A
  External Design
N/A
  System Design
N/A
  Detailed Design
N/A
  Integration Test Plan
N/A
  System Test Plan
N/A
  Software Quality Assurance Program Report
N/A
  User Documentation
N/A
  Software Configuration Management Plan
N/A
  Standards and Metrics

6. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this SOW:

     
None
  Master Agreement
Ö
  Exhibit B Functional Requirements Specification
None
  Exhibit C Interoperable Interface Specification
None
  Exhibit E Pricing Schedules

Page 6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

     
None
  Exhibit F Project Plan and Test Schedule
Ö
  Exhibit G Service Level Requirements
None
  Exhibit H Reporting and Monitoring Requirements
None
  Exhibit I Key Personnel
None
  Exhibit J User Agreement Form
None
  Exhibit K External Design
None
  Exhibit L Infrastructure/Hardware
None
  Exhibit M Software Escrow Agreement
None
  Exhibit O Statement of Work Cost Principles

7. COMPENSATION

  7.1   Obligation

Upon Acceptance of the Additional Services set forth in this SOW, Contractor
shall be entitled to be compensated for the Additional Services described herein
in the amount and on the terms and conditions described below. Such compensation
shall be the obligation of each applicable User. For the purposes of and in
accordance with Section 23.3 of the Master Agreement (“Users Liability for
Payments”), Additional Services, to the extent actually performed, shall be
considered to be services performed prior to any effective date of termination.
Accordingly, and notwithstanding any other provisions to the contrary in the
Master Agreement or any exhibit attached thereto, but subject to Section 23.3 of
the Master Agreement, in the event any amounts owed pursuant to this SOW remain
outstanding upon any termination or expiration of the Master Agreement or this
SOW, such amounts shall be immediately due and payable by the applicable User,
as provided for herein.

  7.2   Pricing

The Change Orders have been incorporated into Release 3.3 of the NPAC/SMS
Software under Statements of Work in all United States Service Areas, for the
prices set forth in Table 1 below.
The Change Orders have been subject to pricing in accordance with the Statements
of Work listed in Table 1. The “Aggregate Change Order Price” set forth in Table
1 refers to that portion of the “SOW Price” in the applicable SOW allocated to
the identified Change Order. Contractor has billed the seven United States
“Subscribing Customers” equally for the Aggregate Change Order Price.

Page 7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

The pricing (the “SOW Price”) for Customer under this SOW shall be a
non-recurring charge equal to a one-eighth share of the Aggregate Change Order
Price corresponding to each Change Order, as set forth below in Table 1 as the
“Customer Share”, whereby the Canadian price is calculated using the
currently-specified conversion rate of 1.1274 in accordance with SOW46 Revision
2.

                                              Aggregate Change                  
  Order Price   Customer Share   Customer Share Change Order   SOW   ($US)  
(US$)   (CA$)
NANC 358
    SOW49R1     $ [***]     $ [***]     $ [***]  
NANC 386
    SOW49R1     $ [***]     $ [***]     $ [***]  
NANC 392
    SOW49R1     $ [***]     $ [***]     $ [***]  
NANC 393
    SOW49R1     $ [***]     $ [***]     $ [***]  
TOTAL
          $ [***]     $ [***]     $ [***]  

Table 1
Contractor represents and warrants that the Aggregate Change Order Prices for
each Change Order were calculated and billed under Statements of Work for the
NAPM under similar, but not identical terms and conditions. Contractor
acknowledges and agrees that the pricing for the Additional Services
corresponding to Change Orders have been derived and calculated in material
compliance with Exhibit O of the Master Agreement.
For greater certainty, the pricing set forth herein shall be specific and
applicable to this SOW 55(CA) only, and shall not constitute or be construed as
any form of precedent or course of dealing between the Parties with respect to
the method of allocation of Statement of Work costs as between customers of the
Contractor, or the applicability of Exhibit O generally, and further shall not
be accepted or be deemed to be accepted by the Parties as applicable to any
other Statement of Work that may be entered into between the Parties.

  7.3   Payment

Contractor shall prepare invoices and bill Users the Non-Recurring Charge, as
directed by Customer in an Allocation Model and in accordance with the Master
Agreement and NPAC/SMS User Agreements thereunder. Contractor shall prepare
invoices in accordance with the Master Agreement invoicing, which may include
invoicing for charges under other Statements of Work agreed to pursuant to
Article 13 of the Master

Page 8



--------------------------------------------------------------------------------



 




Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

Agreement, on the last day of a calendar month and shall send such invoice to
each User for the amount of its User charges. Contractor shall include a summary
of the charges under this SOW in the monthly billing report issued to Customer.
All invoices shall be due and payable within forty-five (45) days of the date of
the invoice. Late payments will be subject to a one and one-quarter percent
(1.25%) interest charge per month, or, if lower, the maximum rate permitted by
law.

  7.4   Disputes

Any billing disputes shall be promptly presented to Contractor in reasonable
detail, in writing. Any requests for adjustment shall not be cause for delay in
payment of the undisputed balance due. User may withhold payment of any amounts
which are subject to a bona fide dispute; provided it shall pay all undisputed
amounts owing to Contractor that have been separately invoiced to User. If
re-invoice occurs following the thirty (30) day payment schedule, then such
invoice for the undisputed amount shall be paid within ten (10) business days of
receipt by User. User and Contractor shall seek to resolve any such disputes
expeditiously, but in any event within thirty (30) days after receipt of notice
thereof. All disputed amounts ultimately paid or awarded to Contractor shall
bear interest from the thirtieth (30th) day following the original invoice date.

  7.5   Taxes

Each User shall remit to or reimburse Contractor for any taxes that it is
obligated to pay by law, rule or regulation or under this SOW or its respective
NPAC/SMS User Agreement.
8. MODIFICATIONS TO EXHIBIT G

  8.1   Background

NANC 393 provides consistent SOA to NPAC and NPAC to LSMS transaction
requirements, for sustained rates, and adds a region-wide performance
requirement. The SOA rate doubles; the LSMS rate effectively remains constant
(but reflects the 4.0 CMIP transactions/second sustained LSMS transaction rate
rather than the peak 5.2 CMIP transaction (i.e., 25 TNs per second) rate. The
overall impact of NANC 393 is an enhanced performance requirement.
Because the current Functional Requirements Specification (“FRS”) performance
requirements do not fully account for sustained and peak performance
requirements, NANC 393 provides NPAC/SMS performance requirements to account for
sustained,

Page 9



--------------------------------------------------------------------------------



 




Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

peak, and total bandwidth numbers. These new numbers represent a clarification
of the measurement of NPAC performance. These changes are reflected in the FRS
with the deletion of assumptions AR6-1 and AR6-2, the addition of assumptions
AR6-3, AR6-4, AR6-5, and AR6-6, the deletion of requirement R6-29.1, the
updating of requirements R6-28.1, R6-28.2, and R6-29.2, and the addition of
requirements RR6-107, RR6-108, and RR6-109. The updated NPAC performance
requirements, as specified in the revised FRS, affect Exhibit G under the Master
Agreement.
Upon the completion of all the activities set forth above and the implementation
of NANC 393 in the Canadian Service Area, the changes to SLR5 set forth below in
Section 8.2 and the changes to SLR6 set forth in Section 8.3 shall take effect
on the first day of the month following the latest date of signature of this SOW
by either Party.

  8.2   SLR 5 Change

As a result of the update to NPAC performance requirement R6-28.1 and the
addition of performance requirement RR6-107, SLR5 — SOA to NPAC Interface
Transaction Rates (Customer) of Exhibit G (Service Level Requirements) under the
Master Agreement applicable in the Canadian Service Area is hereby amended by
deleting in its entirety the “Service Commitment Level” entry for SLR 5 — SOA to
NPAC Interface Transaction Rates (Customer) in this Service Area and replacing
it with the following:
To the extent there is sufficient load, maintain, for 95% of the CMIP
transactions, a rate of 4 CMIP transactions per second (sustained) for each SOA
to NPAC SMS interface association; however, this interface requirement does not
apply when there are at least 40 CMIP transactions per second (sustained) for a
single NPAC/SMS region. Neither criterion applies if throughput is impacted by
delays caused by all Users.

  8.3   SLR 6 Change

As a result of the deletion of requirement R6-29.1 and the update to NPAC
performance requirement R6-29.2 and introduction of performance requirements
RR6-108 and RR6-109, the “Service Commitment Level” entry for SLR 6 — NPAC to
LSMS Interface Transaction Rates (Customer) in the Canadian Service Area is
deleted in its entirety and replaced with the following:
To the extent there is sufficient offered load, maintain, for 95% of the CMIP
transactions, a rate of 4 CMIP transactions per second (sustained) over each
NPAC/SMS to LSMS interface association; however, this

Page 10



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

interface requirement does not apply when there are at least 156 CMIP
transactions per second (sustained) for a single NPAC/SMS region. Neither
criterion applies if throughput is impacted by delays caused by all Users.

  8.4   Modification of Article 31

R6-29.1 and R6-29.2 formed the basis for the final milestone throughput goal of
25 TN’s per second. Contractor represents that it has achieved well in excess of
25 TNs per second in laboratory tests. Therefore, Contractor and Customer agree
that the first Paragraph of Article 31, as introduced by Article 19 of that
certain Amending Agreement, effective March 31, 2003, is hereby rescinded in its
entirety.
9. MISCELLANEOUS

  9.1   Counterparts

This SOW may be executed in two or more counterparts and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

  9.2   Continuation of Master Agreement and User Agreement

Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this SOW. From and
after the SOW Effective Date, this SOW shall be a part of the Master Agreement
and, as such, shall be subject to the terms and conditions therein.

Page 11



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

              Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

  9.3   Entire Agreement

This SOW sets forth the entire understanding between the Parties with regard to
the subject matter hereof and supersedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 12



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 55 (CA)   Date: November 1, 2006
SOW:
   oNo    
 
   þYes    

IN WITNESS WHEREOF, the undersigned have executed and delivered this Statement
of Work:
CONTRACTOR: NeuStar, Inc.

                Signature:   /s/ Michael O’Connor         Name:   Michael
O’Connor        Title:   VP—Customer Relations     

Date: 19 December 2006
CUSTOMER: Canadian LNP Consortium, Inc.

                Signature: /s/ Jacques Sarrazin        Name:   /s/ Jacques
Sarrazin        Title:   President     

Date: December 20, 2006
Payment Term (check one): þ Lump Sum

Page 13